internal_revenue_service department of the treasury number release date index no legend washington dc person to contact identifying number telephone number refer reply to cc dom it a -plr date june x state dear this is in response to your request for certain rulings concerning the distributions x will make to eligible policyholders in connection with its conversion from a mutual_life_insurance_company to a stock_life_insurance_company facts x is a mutual_life_insurance_company within the meaning of sec_816 of the internal_revenue_code and is organized under the laws of state it is the common parent of an affiliated_group that has pursuant to sec_1504 elected to file a life-nonlife consolidated federal_income_tax return with its subsidiaries as a mutual_life_insurance_company x has no authorized issued or outstanding_stock you state that stock companies have many business and organizational advantages over mutual companies including the ability to access equity and debt capital markets the ability to use stock for acquisitions and the ability to use stock for executive and employee compensation in order to obtain these advantages x plans to demutualize under state’s demutualization statute to become a stock_life_insurance_company in order to accomplish the demutualization x’s board_of directors will adopt a plan_of_reorganization subject_to the approval of its policyholders and the appropriate regulatory authorities under this plan x will reorganize as a stock_life_insurance_company subsidiary of a stock subsidiary of a parent holding_company pursuant to the plan_of_reorganization you state that in a fair and equitable manner x will distribute to its eligible policyholders consideration in the form of shares in the parent holding_company policy credits or cash for extinguishment of their membership interests in x eligible policyholders are those policyholders who own or are deemed to own a policy that is in force or deemed to be in force on the date the plan_of_reorganization is adopted by the board_of directors plr it is represented that the proposed demutualization transaction will qualify as a recapitalization described in sec_368 in which eligible policyholders will receive stock policy credits or cash upon extinguishment of their membership interests in x followed by transfers of the x stock received by the eligible policyholders to the parent holding_company in exchange for stock in the parent holding_company in a transaction qualifying under sec_351 followed by a transfer by the parent holding_company to its stock subsidiary of the x stock received from the eligible policyholders x also has missing policyholders ie policyholders whose tins are not known to x and with undeliverable addresses over the last months x has attempted to locate these policyholders by mailings to last known addresses searches by independent search organizations and searches of social_security administration records most of these policyholders’ policies were issued before and no premiums have been paid on them since x will maintain records of the amounts owed to missing policyholders and as any comes forward after demutualization and before escheat of the amount to state x will distribute the amount to the policyholder rulings requested the rulings you have requested are as follows the distribution of stock and cash to eligible policyholders upon the extinguishment of their membership interests in x does not constitute a designated_distribution within the meaning of sec_3405 because the distribution is not from or under a commercial_annuity the distribution of cash to eligible policyholders upon the extinguishment of their membership interests in x is not reportable by x under i sec_6043 relating to reporting for recapitalizations under ii sec_6041 relating to certain payments of income in amounts of dollar_figure or more or under iii sec_6045 relating to returns of brokers because the distributions of cash to eligible policyholders upon the extinguishment of their membership interests in x are not reportable payments the backup withholding rules of sec_3406 do not apply law and analysis the rulings issued below are conditioned on the demutualization transaction qualifying under sec_368 and sec_351 1x previously submitted a separate ruling_request and received rulings on other issues related to the income_tax treatment of the proposed demutualization transaction and on issues raised by the proposed demutualization on contracts issued to or under certain retirement plans including policy credits plr sec_3405 provides for withholding on payments from annuities and other deferred income in general sec_3405 requires withholdings on designated distributions unless the recipient of such distributions elects no withholding sec_3405 defines a designated_distribution as including any distribution or payment from or under a commercial_annuity sec_3405 defines a commercial_annuity as an annuity endowment or life_insurance_contract issued by an insurance_company licensed to do business under the laws of any state however sec_3405 provides that a designated_distribution shall not include the portion of a distribution that it is reasonable to believe is not includible in gross_income revrul_71_233 1971_1_cb_113 holds that pursuant to a statutory merger under sec_368 a policyholder’s transfer of his or her proprietary interest in a mutual company in exchange for non-voting preferred shares in a stock company is a nontaxable_exchange under sec_354 in determining that a mutual policyholder had a zero basis in such proprietary interest the ruling distinguished between policyholder payments allocable to a policyholder’s contract and payments allocable to a policyholder’s proprietary rights in the mutual company the ruling reasoned that none of the premium paid_by a policyholder could be allocated to the basis of a policyholder’s proprietary interest in the mutual company since such premiums were paid pursuant to the terms of the contract of insurance and therefore represented an investment solely in the policyholder’s contract here if the exchange of membership interests solely for x stock qualifies as a nontaxable_exchange it will be reasonable to believe that for purposes of sec_3405 the distribution of stock will not be includible in the recipient’s gross_income similarly because the distribution of cash will not be made pursuant to the policyholder contracts but rather pursuant to a plan under which the proprietary interests of x will be reorganized such cash distributions should be viewed as payments solely attributable to the policyholders’ proprietary interests in x and not from or under the policyholders’ contracts accordingly in connection with x’s proposed demutualization whereby x plans to pay stock and cash to its policyholders in exchange for the extinguishment of their membership interests we conclude that a if an eligible policyholder receives solely stock in exchange for his or her membership interests and if the exchange qualifies as a nontaxable_exchange the distribution of stock will not constitute a designated_distribution within the meaning of sec_3405 because it is reasonable to believe that no portion of the distribution will be includible in the policyholder’s gross_income in the year of the distribution b if an eligible policyholder receives solely cash in exchange for his or her membership interests the distribution of cash will not constitute a designated_distribution within the meaning of sec_3405 because the distribution will not be from or under a commercial_annuity plr the foregoing conclusions are based on the further assumption that plans qualified under sec_401 tax_sheltered_annuities described in sec_403 and individual_retirement_arrangements described in sec_408 will not be among the eligible policyholders receiving either stock or cash your next request asks that we issue a ruling concluding that the distribution of cash to eligible policyholders upon the extinguishment of their membership interests in x will not be reportable by x under several code sections including sec_6041 sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of the trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary_of_the_treasury setting forth the amount of those gains profits and income and the name and address of the recipient of the payment sec_1_6041-1 defines fixed or determinable income income is fixed when it is to be paid in amounts definitely predetermined and is determinable whenever there is a basis of calculation by which the amount_paid may be ascertained sec_1_6041-1 of the income_tax regulations provides that information returns required by sec_1_6041-1 must be made on forms and thus under sec_6041 a person engaged in a trade_or_business generally is required to report payments of fixed or determinable gains profits and income of dollar_figure or more made in that trade_or_business under the facts presented x is engaged in a trade_or_business and at the time of the demutualization will make payments of fixed or determinable gains profits and income the income is fixed because x will pay gains in an amount definitely predetermined in redemption of policyholders’ membership interests the income is determinable because there is a basis of calculation by which the amount of gain may be ascertained that is the cash amount distributed is known and the basis of each policyholder’s interest in a mutual_life_insurance_company is zero see sec_1_6041-1 and revrul_71_233 therefore x is able to determine that the full amount of the cash payments distributed to policyholders in redemption of their membership interests are capital_gains that must be included in the policyholders’ gross_income x should report these cash payments of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year on form 1099-b however as to the missing policyholders x should not report the amounts designated to them at the time of the demutualization because there is no actual or constructive receipt of payments see sec_1_6041-1 sec_3406 imposes a requirement that a payor withhold percent of a payment if one of four specified conditions for backup withholding exists sec_3406 provides that backup withholding applies only in the case of a reportable_payment the term reportable_payment is defined in sec_3406 as a reportable_interest_or_dividend_payment or any other_reportable_payment r eportable interest or dividend payment is defined in sec_3406 as any payment required to be shown on a return required under sec_6049 sec_6042 or sec_6044 payments in money only the term other plr reportable_payment is defined in sec_3406 as a payment that is required to be shown on a return required under sec_6041 sec_6041a sec_6045 sec_6050a or sec_6050n therefore the backup withholding rules of sec_3406 apply to the distributions in question if they are reportable under one of the above code sections because the distributions of cash to eligible policyholders upon the extinguishment of the membership interests in x are reportable payments under sec_6041 but not as to the missing policyholders the backup withholding rules of sec_3406 apply caveats a copy of this letter_ruling should be attached to any income_tax return to which it is relevant enclosed is a copy of the ruling showing the deletions proposed to be made when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lewis j fernandez deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
